 1                               UNITED STATES DISTRICT COURT
 2                                       DISTRICT OF NEVADA
 3
     UNITED STATES OF AMERICA,                         )
 4                                                     )
                           Plaintiff,                  )     Case No.: 2:16-cr-00265-GMN-CWH-2
 5
            vs.                                        )
 6                                                     )                      ORDER
                                                       )
 7   ALBERT LOPEZ,                                     )
                                                       )
 8                         Defendant.                  )
 9                                                     )
                                                       )
10
11          Pending before the Court is the Report and Recommendation of the Honorable United

12   States Magistrate Carl W. Hoffman, (ECF No. 1384), which states that Defendant Albert
13   Lopez’s Motion to Suppress Evidence, (ECF No. 899), should be denied.

14          A party may file specific written objections to the findings and recommendations of a
15   United States Magistrate Judge made pursuant to Local Rule IB 1-4. 28 U.S.C. § 636(b)(1)(B);
16   D. Nev. R. IB 3-2. Upon the filing of such objections, the Court must make a de novo

17   determination of those portions to which objections are made. Id. The Court may accept, reject,
18   or modify, in whole or in part, the findings or recommendations made by the Magistrate Judge.
19   28 U.S.C. § 636(b)(1); D. Nev. IB 3-2(b). Where a party fails to object, however, the Court is

20   not required to conduct “any review at all . . . of any issue that is not the subject of an
21   objection.” Thomas v. Arn, 474 U.S. 140, 149 (1985). Indeed, the Ninth Circuit has recognized
22   that a district court is not required to review a magistrate judge’s report and recommendation

23   where no objections have been filed. See, e.g., United States v. Reyna–Tapia, 328 F.3d 1114,
24   1122 (9th Cir. 2003).
25          Here, no objections were filed, and the deadline to do so has passed.


                                                  Page 1 of 2
 1         Accordingly,
 2         IT IS HEREBY ORDERED that the Report and Recommendation, (ECF No. 1384), is
 3   ACCEPTED and ADOPTED in full.
 4         IT IS FURTHER ORDERED that Defendant Albert Lopez’s Motion to Suppress
 5   Evidence, (ECF No. 899), is DENIED.
 6         DATED this 28
                      ___ day of December, 2018.
 7
 8                                           ___________________________________
                                             Gloria M. Navarro, Chief Judge
 9                                           United States District Court
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25


                                           Page 2 of 2
